     CaseCase
          1:19-sw-05403-NYW
              1:19-sw-05403-NYW
                             *SEALED*
                                 Document
                                      Document
                                          3 Filed
                                                2 04/25/19
                                                   Filed 04/09/19
                                                             USDC USDC
                                                                  Colorado
                                                                        Colorado
                                                                            Page 1Page
                                                                                   of 6 1 of
AO 93 (Rev. 11/13) Search and Seizure Warrant6


                                          UNITED STATES DISTRICT COURT
                                                                         for the
                                                                  District of Colorado
             In the Matter of the Search of
 (Briefly describe the property to be searched or identify the person by
                                                      )
 name and address)
                                                      )                           Case No. 19-sw-5403-NYW
 Black Ford Taurus, Colorado license plate number DDA
                                                      )
 954 and is located 8000 East 36th Avenue, Denver,
                                                      )
 Colorado, more fully described in Attachment A,
                                                      )
 attached hereto,

                                                SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

           An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the State and District of Colorado (identify the person or describe the property to be searched and
give its location):

          SEE "ATTACHMENT A" attached hereto and incorporated by reference

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identify the person or describe the property to be seized):

          SEE "ATTACHMENT B" attached hereto and incorporated by reference

        I find that the affidavit(s), or any recorded testimony, establishes probable cause to search and seize the person or
property.

          YOU ARE COMMANDED to execute this warrant on or before April 23, 2019                                      (not to exceed 14 days)

        in the daytime 6:00 a.m. to 10 p.m.                  at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to Magistrate Judge Nina Y. Wang                               .
                                                                                                     (United States Magistrate Judge)

      Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C. §
2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     for          days (not to exceed 30).              until, the facts justifying, the later specific date of           .


Date and time issued: 4:58 pm, Apr
                        February     09, 2019
                                 31, 2012
                                                                                            Judge’s signature
                                                                                Nina Y. Wang
City and state:         Denver, Colorado                                        United States Magistrate Judge
                                                                                            Printed name and title
  CaseCase
       1:19-sw-05403-NYW
           1:19-sw-05403-NYW
                          *SEALED*
                              Document
                                   Document
                                       3 Filed
                                             2 04/25/19
                                                Filed 04/09/19
                                                          USDC USDC
                                                               Colorado
                                                                     Colorado
                                                                         Page 2Page
                                                                                of 6 2 of
                                          6
     AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)



                                                                Return
Case No.:                    Date and time warrant executed:                   Copy of warrant and inventory left with:
     19-sw-05403-NYW 04/12/2019 10:00 am                                      Inside vehicle
Inventory made in the presence of :
FBI Special Agent Donald Peterson
Inventory of the property taken and name of any person(s) seized:

1. Panasonic Toughbook computer;
2. Three SanDisk SD cards;                                                                 FILED
3. Two memo book pads;                                                          UNITED STATES DISTRICT COURT
4. One SanDisk 8GB SD card.                                                          DENVER, COLORADO
                                                                                           4/25/2019
                                                                                  JEFFREY P. COLWELL, CLERK




                                                              Certification

    I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.



Date: 04/25/2019                                                       s/Michael Thrapp
                                                                                   Executing officer’s signature


                                                                   Michael A Thrapp/ FBI Task Force Officer
                                                                                     Printed name and title
CaseCase
     1:19-sw-05403-NYW
         1:19-sw-05403-NYW
                        *SEALED*
                            Document
                                 Document
                                     3 Filed
                                           2 04/25/19
                                              Filed 04/09/19
                                                        USDC USDC
                                                             Colorado
                                                                   Colorado
                                                                       Page 3Page
                                                                              of 6 3 of
                                        6




                                         ATTACHMENT A

                      DESCRIPTION OF LOCATION TO BE SEARCHED

    The Subject Vehicle is a black Ford Taurus, Colorado License plate number DDA 954 currently

    located at 8000 East 36th Avenue, Denver, Colorado.




                                                  1
CaseCase
     1:19-sw-05403-NYW
         1:19-sw-05403-NYW
                        *SEALED*
                            Document
                                 Document
                                     3 Filed
                                           2 04/25/19
                                              Filed 04/09/19
                                                        USDC USDC
                                                             Colorado
                                                                   Colorado
                                                                       Page 4Page
                                                                              of 6 4 of
                                        6




                                           ATTACHMENT B

                  DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

    The following items, located within the black Ford Taurus, Colorado License Plate number DDA
    954 that constitute evidence of the commission of, contraband, the fruits of crime, or
    instrumentalities of violations of 18 U.S.C. § 1039, Fraud in Connection with Obtaining
    Confidential Phone Records. [hereinafter “Subject Offenses”], including the following:

    1. Any documents, applications, paperwork, business cards, identification documents, tactical
       gear, body armor, court paperwork, warrants, and bonding company items, including the
       following:

                       a. Records and information relating to a fugitive recovery, bonding
                          companies, or other private investigations by Matthew Marre and/or
                          Colorado PSE utilizing fraudulently obtained confidential phone records;

                       b. Records and information relating to emergency requests to cell phone
                          providers;

                       c. Records and information relating to GPS locations of cell phones or other
                          records related to cell phone accounts for fugitives sought or other private
                          investigations;

                       d. Records and information relating to any e-mail or phone accounts used by
                          Marre or Colorado PSE to fraudulently request confidential phone records
                          information; and

                       e. Records and information relating to the above located in any container,
                          locked or otherwise, including in any compartment, trunk, drawer, cabinet,
                          safe or other storage container.

    2. Records and information located on or relating to the operation of any computers or
       electronic devices that can be used to request, store, receive, or utilize data from confidential
       phone records, including location data in any form;

                       a. Records and information from cell phone with the number 720-354-0721;

                       b. Records and information from the email account matthewmarre@cotf.us
                          or any other email utilized by Matthew Marre;

                       c. Records and information relating to the identity or location of Marre and
                          any co-conspirators;



                                                     1
CaseCase
     1:19-sw-05403-NYW
         1:19-sw-05403-NYW
                        *SEALED*
                            Document
                                 Document
                                     3 Filed
                                           2 04/25/19
                                              Filed 04/09/19
                                                        USDC USDC
                                                             Colorado
                                                                   Colorado
                                                                       Page 5Page
                                                                              of 6 5 of
                                        6




                      d. Records and information relating to communications with covered cell
                         phone providers;

                      e. Records and information relating to communications with bonding
                         companies; and

                      f. Records and information relating to the above located in any container,
                         locked or otherwise, including in any compartment, trunk, drawer, cabinet,
                         safe or other storage container.

    3. Any and all information, notes, software, documents, records, or correspondence, in any
       format and medium, pertaining to the Subject Offenses;

    4. Any clothing, tactical gear, body armor, handcuffs, zip ties, or other items used to perform
       bail bond recovery work or impersonation of a law enforcement officer;

    5. Computer(s), digital storage media, or digital storage devices, any physical object upon
       which computer data can be recorded, computer hardware, computer software, servers,
       computer related documentation, computer passwords and data security devices, gaming
       devices, tablets, flash drives, volatile data, digital communications devices, cellular
       telephones, cameras, videotapes, video recording devices, video recording players, and video
       display monitors, digital input and output devices such as keyboards, mouse(s), scanners,
       printers, monitors, electronic media and network equipment, modems, routers, connection
       and power cords, and external or connected devices used for accessing computer storage
       media that was used to commit or facilitate commissions of the Subject Offenses.

    6. For any computer, computer hard drive, or other physical object upon which computer data
       can be recorded (hereinafter, COMPUTER) that is called for by this warrant, or that might
       contain items otherwise called for by this warrant relating to the Subject Offenses:

           a. evidence of who used, owned, or controlled the COMPUTER at the time the items
              described in this warrant were created, edited, or deleted, such as logs, registry
              entries, configuration files, saved usernames and passwords, documents, calendars,
              browsing history, user profiles, e-mail, e-mail contacts, "chat" or instant messaging
              logs, photographs, and correspondence;

           b. evidence of software that may allow others to control the COMPUTER, such as
              viruses, Trojan horses, and other forms of malicious software, as well as evidence of
              the presence or absence of security software designed to detect malicious software;

           c. evidence of the lack of such malicious software;

           d. evidence of the attachment to the COMPUTER of other storage devices or similar
              containers for electronic evidence;


                                                    2
CaseCase
     1:19-sw-05403-NYW
         1:19-sw-05403-NYW
                        *SEALED*
                            Document
                                 Document
                                     3 Filed
                                           2 04/25/19
                                              Filed 04/09/19
                                                        USDC USDC
                                                             Colorado
                                                                   Colorado
                                                                       Page 6Page
                                                                              of 6 6 of
                                        6




           e. evidence of counter-forensic programs (and associated data) that are designed to
              eliminate data from the COMPUTER;

           f. evidence of how and when the COMPUTER was used or accessed to determine the
              chronological context of computer access, use, and events relating to crime under
              investigation and to the computer user;

           g. records of or information about Internet Protocol addresses used by the COMPUTER,

           h. information about usernames or any online accounts or email addresses that include
              “matthewmarre@cotf.us”;

           i.   passwords, encryption keys, and other access devices that may be necessary to access
                the COMPUTER;

           j.   documentation and manuals that may be necessary to access the COMPUTER or to
                conduct a forensic examination of the COMPUTER;

           k. contextual information necessary to understand the evidence described in this
              attachment;

           l.   volatile data necessary to preserve evidence prior to powering-off and unplugging a
                running computer;

           m. any and all information, notes, software, documents, records, or correspondence, in
              any format and medium, pertaining to the Subject Offenses;

    DEFINITIONS:

    7. As used above, the terms "records" and "information" include all of the foregoing items of
       evidence in whatever form and by whatever means they may have been created or stored,
       including any form of computer or electronic storage (such as hard disks or other media that
       can store data); any handmade form (such as writing, drawing, painting); any mechanical
       form (such as printing or typing); and any photographic form (such as microfilm, microfiche,
       prints, slides, negatives, videotapes, motion pictures, or photocopies).

    8. As used above, the terms “computers” or “digital storage media” or “digital storage devices”
       may be used interchangeably, and are intended to include any physical object upon which
       computer data can be recorded as well as all types of electronic, magnetic, optical,
       electrochemical, or other high speed data processing devices capable of performing logical,
       arithmetic, or storage functions, including desktop and laptop computers, mobile phones,
       tablets, server computers, game consoles, network hardware, hard disk drives, RAM, floppy
       disks, flash memory, CDs, DVDs, and other magnetic or optical storage media.



                                                    3
